Citation Nr: 0321207	
Decision Date: 08/25/03    Archive Date: 09/02/03

DOCKET NO.  02-02 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho



THE ISSUE

Entitlement to an increased (compensable) rating for 
bilateral hearing loss.  



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel





INTRODUCTION

The veteran had active service from April 1971 to December 
1972.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an October 2001 rating decision by the Boise, 
Idaho, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied an increased rating for bilateral 
hearing loss.  

In November 2002, the veteran was afforded a personal hearing 
before the undersigned at the RO.  However, due to 
technological problems, a telephone conference was thereafter 
conducted two days later, in place of the earlier hearing.  
During the pendency of his appeal, and at his hearing, the 
veteran elected not to be represented by an accredited 
service organization or a private attorney.  


FINDING OF FACT

Audiological testing shows that, at worst, the veteran's 
hearing loss equals Level II hearing loss in the right ear 
and Level II hearing loss in the left ear; puretone 
thresholds reported on VA examinations are not 55 decibels or 
more at each of the four specified frequencies (1,000, 2,000, 
3,000, and 4,000 Hertz) or 30 decibels or less at 1,000 
Hertz, and 70 decibels or more at 2,000 Hertz.


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing 
loss have not been met.  38 U.S.C.A. §§ 1155, 5100-5103A, 
5106, 5107 (West 2002); 38 C.F.R. §§ 4.85, 4.86, 4.87, 
Diagnostic Code 6100 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the VCAA.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  To implement the provisions of the law, the VA 
promulgated regulations at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)).  The amendments became effective November 
9, 2000, except for the amendment to 38 C.F.R. § 3.156(b) 
which became effective August 29, 2001.  Except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 38 
C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), VA 
stated that "the provisions of this rule merely implement 
the VCAA and do not provide any rights other than those 
provided in the VCAA."  66 Fed. Reg. 45,629.  Accordingly, 
in general where the record demonstrates that the statutory 
mandates have been satisfied, the regulatory provisions 
likewise are satisfied.  The Act and implementing regulations 
eliminate the concept of a well-grounded claim, redefine the 
obligations of VA with respect to the duty to assist, and 
supersede the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom.  Morton v. Gober, 14 Vet. App. 174 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded). 

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  The record shows that the veteran 
was properly notified of the outcome of the October 2001 
decision, which denied his claim for an increased rating.  
The discussion in the RO's October 2001 decision, in a 
September 2001 letter from the RO to the veteran that 
discussed the directives of VCAA, and in the February 2002 
statement of the case, informed the veteran of the 
information and evidence needed to substantiate his claim for 
a compensable evaluation and complied with VA's notification 
requirements.  At his November 2002 hearing, the undersigned 
also complied with 38 C.F.R. § 3.103 (2002).  Thus, the 
veteran has been provided notice of what VA was doing to 
develop the claim, notice of what he could do to help his 
claim and notice of how his claim was still deficient.  The 
appellant responded to the RO's communications with 
additional evidence and argument, thus curing (or rendering 
harmless) any previous omissions.  See Bernard v. Brown, 4 
Vet. App. 384, 393-94 (1993), infra; VAOPGCPREC 16-92 (57 
Fed. Reg. 49,747 (1992)).

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made efforts to develop 
the record.  Efforts were made to obtain all pertinent 
records bearing on his claim to include examination reports.  
Notably, the veteran was recently afforded a VA audiological 
examination in July 2003 in order to comply with VCAA.  In 
sum, the Board finds that the record contains sufficient 
evidence to make a decision on the claim.  VA has fulfilled 
its duty to assist.

There is no indication that there is any additional relevant 
competent evidence to be obtained either by the VA or by the 
veteran, and there is no other specific evidence to advise 
him to obtain.  See Quartuccio v. Principi, 16 Vet. App. 183, 
186-87 (2002) (noting that VA must communicate with claimants 
as to the evidentiary development requirements of the VCAA).  
See also Charles v. Principi, 16 Vet. App. 370, 373-74 (2002) 
(holding that the Board must also adequately address the 
notice requirements of the VCAA).  As such, the Board finds 
that the development requirements of the VCAA have also been 
met.  VA has done everything reasonably possible to assist 
the veteran.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case. 

Factual Background

In a January 1973 rating decision, service connection was 
granted for bilateral defective hearing.  A noncompensable 
rating was assigned.  

In July 2001, the current claim for an increased rating was 
received.  The veteran stated that his hearing ability had 
worsened and that he was presently using two hearing aids, 
both turned up high, to hear.  

In October 2001, the veteran was afforded a VA audiological 
examination.  On the authorized audiological evaluation, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
55
55
75
LEFT
20
15
30
60
65

The average of the pure tone thresholds in the right ear was 
54 and it was 43 in the left ear.  Speech recognition on the 
Maryland CNC word list was 84 percent in the right ear and 88 
percent in the left ear.  The examiner stated that the 
veteran's pure tone thresholds were initially elevated.  The 
veteran was instructed several times.  The examination 
results were considered of fair reliability.  The veteran had 
a mild to severe sensorineural hearing loss in his right ear 
and a mild to moderately severe high frequency sensorineural 
hearing loss in his left ear.  Acoustic immittance measures 
conducted on the veteran's right ear showed a compliance 
within normal limits.  Ipsilateral acoustic reflexes were 
present at 500, 1000, and 2000 Hertz and were absent at 400 
Hertz.  Speech recognition scores were good bilaterally.  
Interest consistency was fair bilaterally.  The diagnosis was 
mild to severe hearing loss in the right hear and mild to 
moderately severe high frequency hearing loss in the left 
ear.  

In November 2002, the veteran was afforded a personal hearing 
with the undersigned, as noted above.  At that time, the 
veteran testified that his hearing had worsened.  He 
expressed that he uses two hearing aids and still had 
difficulty understanding others even with their use.  He 
indicated that the right ear was worse than the left ear.  
The veteran stated that without the hearing aid, he knew when 
people were talking, but could not understand anything that 
they were saying.  He related that the voices sounded 
muffled.  He also indicated that higher pitched voices, such 
as women's and children's voices, were difficult to 
understand and he could not make out words.  The veteran 
indicated that during his recent VA audiological examination, 
he had difficulty understanding the examiner and felt that 
the examination was inadequate.  He also stated that his 
hearing had worsened since the time of that examination.  

Pursuant to the veteran's testimony, in July 2003 he was 
afforded another VA audiological examination.  At that time, 
the veteran reported that his hearing aids were being 
repaired.  He related that his hearing had worsened and he 
had difficulty hearing certain women's voices.  On the 
authorized audiological evaluation, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
45
70
75
80
LEFT
30
25
40
55
60

The average of the pure tone thresholds in the right ear was 
68 and it was 45 in the left ear.  Speech recognition was 96 
percent in the right ear and 100 percent in the left ear.  
Otoscopy was clear bilaterally.  Tympanograms were normal in 
both ears.  Acoustic reflex thresholds were present and 
normal in both ears.  The right ear hearing loss was mild 
sloping to severe sensorineural with good word recognition.  
The left ear hearing loss was mild sloping to moderate 
sensorineural with good word recognition.  


Analysis

Where entitlement to compensation has already been 
established and increase in disability rating is at issue, 
present level of disability is of primary concern.  Further, 
although a review of the recorded history of a disability 
should be conducted in order to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Therefore, although the Board has 
thoroughly reviewed all medical evidence of record, the Board 
will focus primarily on the most recent medical findings 
regarding the current level of the veteran's service-
connected bilateral hearing loss.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2002).  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7 (2002).

Evaluations of hearing loss ranged from noncompensable to 100 
percent based on organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests together with average hearing threshold levels as 
measured by pure tone eudiometry tests in the frequencies 
1000, 2000, 3000 and 4000 cycles per second (Hertz).  To 
evaluate the degree of disability from defective hearing, the 
rating schedule established eleven auditory acuity levels 
designated from level I for essentially normal acuity through 
level XI for profound deafness.  38 C.F.R. 4.85, Diagnostic 
Codes 6100 to 6110.

38 C.F.R. § 4.86(a) provides that when the puretone threshold 
at each of the four specified frequencies (1000, 2000, 3000, 
and 4000 Hertz) is 55 decibels or more, the rating specialist 
will determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIA, whichever 
results in the higher numeral.  Each ear will be evaluated 
separately.  The provisions of 38 C.F.R. § 4.86(b) provide 
that when the puretone threshold is 30 decibels or less at 
1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIA, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher Roman numeral.  Each ear 
will be evaluated separately.

Turning to the examinations of record, the Board will 
initially review the first VA examination performed in 
October 2001. At that time, the average of pure tone 
thresholds in the right ear was 54 and it was 43 in the left 
ear.  By intersecting the column in Table VI (found at 38 
C.F.R. § 4.85 of the rating schedule) for average puretone 
decibel loss falling between 50 and 57 with the line for 
percent of discrimination from 84 to 90, the resulting 
numeric designation is II.  This is the result for the right 
ear.  By intersecting the column in Table VI for average 
puretone decibel loss falling between 42 and 49 with the line 
for percent of discrimination from 84 to 90, the resulting 
numeric designation is II.  This is the result for the left 
ear.  

On the second VA examination performed in July 2003, the 
average of pure tone thresholds in the right ear was 68 and 
it was 45 in the left ear.  By intersecting the column in 
Table VI for average puretone decibel loss falling between 66 
and 73 with the line for percent of discrimination from 92 to 
100, the resulting numeric designation is II.  This is the 
result for the right ear.  By intersecting the column in 
Table VI for average puretone decibel loss falling between 42 
and 49 with the line for percent of discrimination from 92 to 
100, the resulting numeric designation is II  This is the 
result for the left ear.  

Reference is then required to Table VII for assignment of a 
percentage evaluation and assignment of a diagnostic code.  
With a numeric designation of II for the better ear and II 
for the poorer ear, the point of intersection on Table VII 
requires a 0 percent evaluation under Diagnostic Code 6100.  
With a numeric designation of I for the better ear and II for 
the poorer ear, the point of intersection on Table VII 
requires a 0 percent evaluation under Diagnostic Code 6100.  

Therefore, using either examination, the veteran's bilateral 
hearing loss does not warrant more than the current non-
compensable rating.  The first examination showed worst 
results.  

38 C.F.R. § 4.86 calls for the use of Table VIa at certain 
times, when that Table would result in a higher Roman numeral 
designation.  Here, however, the puretone thresholds reported 
on each examination are not: (a) 55 decibels or more at each 
of the four specified frequencies (1000, 2000, 3000, and 4000 
Hertz); or (b) 30 decibels or less at 1000 Hertz, and 70 
decibels or more at 2000 Hertz.  As such, Table VIa is not 
for application, and the veteran's service-connected 
bilateral hearing loss is noncompensable under the applicable 
rating criteria.

Although the veteran asserts that his bilateral hearing 
ability is deteriorating and that this loss is more severe 
than the assigned non-compensable rating, the Board notes 
that in evaluating service-connected hearing impairment, 
disability ratings are derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  See 
Acevedo-Escobar v. West, 12 Vet. App. 9, 10 (1998); 
Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  
Therefore, while the veteran is competent to report symptoms 
and assert that he is worse, the medical evidence is more 
probative than his lay assertions.  Accordingly, the 
preponderance of the evidence is against the claim and there 
is no doubt to be resolved.  38 U.S.C.A. § 5107(b), Gilbert 
v. Derwinski, 1 Vet. App. 49 53 (1990).

Additionally, the Board does not find that consideration of 
an extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) (2002) is in order.  The evidence in this case 
fails to show that the veteran's bilateral hearing loss 
causes marked interference with his employment, or that such 
requires frequent periods of hospitalization rendering 
impractical the use of the regular schedular standards.  Id.  
In the absence of such factors, the Board is not required to 
discuss the possible application of 38 C.F.R. § 3.321(b)(1).  
See Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 
9 Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).

ORDER

An increased (compensable) rating for bilateral hearing loss 
is denied.  




	                        
____________________________________________
	D.J. DRUCKER
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

